COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Richard Alan Haase v. Deutsche Bank National Trust Company

Appellate case number:    01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:              400th District Court of Fort Bend County

       It is ordered that Appellants’ Motion for a Panel Decision to Require Trial Court to State
Findings of Fact and Conclusions of Law is denied.


Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting for the Court

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.


Date: February 17, 2022